DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
	The information disclosure statement submitted has been considered by the Examiner and made of record in the application file.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Consider the independent claims, none of the prior art of record disclose “…performing, by using a second machine learning model, feature extraction on the feature vectors respectively corresponding to the at least two virtual item packages and the object attribute vector of the target object, to obtain importance fractions respectively corresponding to the at least two virtual item packages; and extracting feature information of the target object according to the feature vectors respectively corresponding to the at least two virtual item packages and the importance fractions respectively corresponding to the at least two virtual item packages…”, or any variations thereof as recited.
Closest prior art Wakeford USPN 9981189 discloses dynamically adjusting a game based on predictions made during game account creation in accordance with one or more implementations. The system may be configured to receive user information included in platform level accounts which were previously created by users on an online platform and assign one or more user types to the user based on that user information. The system may be configured such that game adjustments associated with one or more user types for future play by users associated with that user type may be modified over time based on historical and ongoing game activities undertaken by users associated with one or more user types.
Further closest prior art Wu USPN 2016/0234302 discloses  transferring a total amount of virtual items from an account associated with the sender client device to an account associated with a server device, and defining virtual item packages that include the total amount of virtual items transferred. The method includes sending information of the virtual item packages to the sender client device whereby the sender client device generates and sends a link associated with the distribution of virtual items to the set of recipient client devices. The method also includes receiving, from a recipient client device, a request to receive virtual items. The method further includes transferring a virtual item package from the account associated with the server device to an account associated with the recipient client device.
However, none of the prior art of record disclose the claims as recited.
Therefore, in light of the ISR and prior art of record, the present claims are novel and non-obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450

Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           

	Any inquiry concerning this communication or earlier communications from the  
Examiner should be directed to Fayyaz Alam whose telephone number is (571) 270-1102. The Examiner can normally be reached on Monday-Friday from 9:30am to 7:00pm.    
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.             
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free) or 703-305-3028.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

Fayyaz Alam


June 18, 2022

/FAYYAZ ALAM/
Primary Examiner, Art Unit 2662